DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 March 2019, 11 June 2019, and 14 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “graph overlay region”, “event detection region”, “header region”, “therapy analysis region”, and “pattern analysis region” in claims 1, 4-5, 7-9, 13, 15-17, and 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Accordingly, these limitations correspond to 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-12 and 20 are drawn to systems and claims 13-19 are drawn to a method, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) identify a plurality of event patterns within a plurality of monitoring periods based on the measurement values, 2) prioritize the plurality of event patterns based on one or more prioritization criteria, and 3) filter the prioritized list of event patterns based on one or more filtering criteria. These steps correspond to Mental Processes –observation, evaluation, judgment, and opinion.. Independent claim 13 recites similar limitations and is also directed to an abstract idea under the same analysis.
Claim 20 recites, in part, performing the steps of 1) the graph overlay region comprises a graphical representation of historical measurement data for a physiological condition of a patient with respect to a time of day, 2) the event pattern detection region comprises a plurality of pattern guidance displays corresponding to a plurality of event patterns detected within a time period corresponding to the snapshot graphical user interface display based on the historical measurement data, 3) the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns and secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns, 4) the pattern guidance displays are ordered according to the respective priorities of the respective event patterns associated therewith, and 5) a Mental Processes as these limitations describe a layout of data which could be constructed mentally as the information is not actively being displayed on a device.
Depending claims 2-12 and 14-19 include all of the limitations of claims 1 and 13, and therefore likewise incorporate the above described abstract idea. Depending claims 6 adds the additional steps of “store therapeutic modification logic rules associated with the highest priority event pattern,” “wherein the computing device is coupled to the database to obtain the therapeutic modification logic rules from the database, identify a current therapy for the patient,” and “identify the one or more recommended therapeutic remedial actions based at least in part on the therapeutic modification logic rules and the current therapy”; claim 10 adds the additional steps of “store the measurement values, the one or more prioritization criteria,” “the one or more filtering criteria, wherein: the computing device is coupled to the database to obtain the measurement values from the database,” and “identify the plurality of event patterns based on the obtained measurement values”; claim 11 adds the additional step of “the computing device provides the snapshot graphical user interface display to a client computing device communicatively coupled to the computing device, the client computing device displaying the snapshot graphical user interface display on a display device associated therewith”; claim 15 adds the additional step of “dynamically adjusting an amount of information presented within a first pattern guidance display of the plurality of pattern guidance displays in response to selection of a header region of the first pattern guidance display”; and claim 18 adds the additional steps of “obtaining, by a server, glucose measurement values from a sensing arrangement via the infusion device over a network” and “storing, by the server, the glucose measurement values as the historical glucose measurement data in the database, wherein: identifying the plurality of event patterns comprises obtaining the historical glucose measurement data from the database; and providing the respective pattern guidance display comprises the server providing the respective pattern guidance display on a display device of a client device over the network”. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-5, 7-9, 12, 14, 16-17, and 19 are nonetheless directed towards fundamentally the same abstract idea as the claims they depend from including, independent claims 1 and 13 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using a medical device to obtain measurement values for a physiological condition in a body of a patient, using a server, using a computing device (or display device) communicatively coupled to the medical device over a network, and using the limitation of generating a snapshot graphical user interface display, wherein: the snapshot graphical user interface display comprises a graph overlay region and an event detection region below the graph overlay region; the (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a medical device, a server, a computing device, and using the “generating” limitation to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological MPEP 2106.05(f) and 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));

The server, medical device, and the “generating” limitation in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the medical device and the server that stores the medical device’s information to obtain filtered, prioritized patterns which are then OIP Technologies – similarly, the current invention presents the user with a graphical snapshot display (or the limitation “generating a snapshot graphical user interface display, wherein: the snapshot graphical user interface display comprises a graph overlay region and an event detection region below the graph overlay region; the graph overlay region comprises a graphical representation of the measurement values with respect to a time of day; and the event detection region comprises a respective pattern guidance display for each respective event pattern of the filtered prioritized list ordered in accordance with the prioritization”). Further, the current invention generates the snapshot display utilizing a computing device, thus the computing device is adding the words “apply it” with mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Examiner suggests to amend the claims to positively recite displaying/outputting of the data via the graphical snapshot display to better position these claims with respect to overcoming the 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al.
As per claim 1, Agrawal teaches a system comprising:
--a medical device to obtain measurement values for a physiological condition in a body of a patient; (see: paragraph [0077] where device communication layer 24 is responsible for interfacing with at least one, and, in further embodiments, to a plurality of different types of subject  support devices 12, such as, for example, blood glucose meters, glucose sensors/monitors, or an infusion pump. Supports device 12 is an infusion pump (infusion device) operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient for a sensing arrangement, the fluid influencing the physiological condition) and
--a computing device communicatively coupled to the medical device over a network to identify a plurality of event patterns within a plurality of monitoring periods based on the measurement values, (see: paragraphs [0006], [0075], [0076], and [0078] where computing device 100 is a computing device which is comprised of at least communication layer 24 which is responsible for interfacing with an infusion pump. The information of support device 12 may be communicated to the system 16 through a network connection) filter the list of event patterns based on one or more filtering criteria, (see: paragraph [0119] where patterns may be in themselves further sorted and filtered by the types of readings forming the pattern. The remaining event patterns (the patterns) form a list after the event patterns are sorted through and filtered) and generate a snapshot graphical user interface display, (see: paragraph [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A graphical user interface (output on a display) is being generated here) wherein:
--the snapshot graphical user interface display comprises a graph overlay region and an event detection region below the graph overlay region; (see: paragraphs [0171] and [0262]) and
--the event detection region comprises a respective pattern guidance display for each respective event pattern of the filtered list ordered in accordance with the prioritization (see: paragraphs [0171] and [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A display is being generated which comprises a respective pattern guidance display (recommendations) for each respective event pattern of the filtered list (the detected event occurrences). The graphical representation of the recommended therapeutic modification is the output of the recommendation. Also see: paragraph [0216] where the modal day can be divided into eight intervals of three hours each. Each interval is assigned a weight or score. Based on the assigned weight or score, the candidate sets may be prioritized by the weight or score of the events in the pattern, sum as sum, an average, a median or the like of the weights or scores in a candidate set. The highest priority set in then selected, and the events included in the selected set are deleted from the remaining sets. Thus, the highest priority event pattern is being retained within each respective monitoring period).
Agrawal teaches the above-mentioned limitations. The difference between Agrawal and the claimed invention is that while Agrawal does disclose generating data using a filtered list, it does not explicitly teach using a prioritized list and displaying data with respect to time.
	Agrawal may not further, specifically teach:
1) --a list as a prioritized list;
2) --prioritize the plurality of event patterns based on one or more prioritization criteria; and
3) --the graph overlay region comprises a graphical representation of the measurement values with respect to a time of day.

Mayou et al. teaches:
1) --a list as a prioritized list; (see: paragraphs [0213] – [0217] where the number of event patterns are may be filtered down for selecting the final patterns via various types of prioritization schemes. The remaining event patterns form a list of prioritized event patterns)
2) --prioritize the plurality of event patterns based on one or more prioritization criteria, (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events)
3) --the graph overlay region comprises a graphical representation of the measurement values with respect to a time of day (see: paragraphs [0214] and [0216] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 2. Prioritized by time of day: using the filter, a certain priority can be assigned to the candidate sets based on the time of day. The plurality of event patterns are being prioritized based on their respective monitoring period (time of day) resulting in a prioritized list of event patterns (the remaining event patterns form this list)).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a list as a prioritized list, 2) prioritize the plurality of event patterns based on one or more prioritization criteria, and use 3) the graph overlay region comprises a graphical representation of the measurement values with respect to a time of day as taught by Mayou et al. in the system as taught by Agrawal with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

As per claim 2, Agrawal and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal further teaches wherein the medical device comprises an infusion device operable to deliver fluid to the body of the patient based on the measurement values obtained from a sensing arrangement and the fluid influences the physiological condition (see: paragraph [0077] where device communication layer 24 is responsible for interfacing with at least one, and, in further embodiments, to a plurality of different types of subject  support devices 12, such as, for example, blood glucose meters, glucose sensors/monitors, or an infusion pump. Supports device 12 is an infusion pump (infusion device) operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient for a sensing arrangement, the fluid influencing the physiological condition).

As per claim 4, Agrawal and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal further teaches wherein respective pattern guidance display for a highest priority event pattern of the filtered prioritized list includes a pattern analysis region identifying one or more potential causes of the highest priority event pattern above a therapy analysis region identifying one or more recommended therapeutic remedial actions pertaining to the highest priority event pattern (see: “Observations” 1148 of FIG. 16B where the observations window is being considered as the pattern guidance display and that the top region is a pattern analysis region while the bottom region is a therapy analysis region. Also see: paragraph [0268] where the observations window highlights important issues. Thus, information for the highest priority event is being shown).

As per claim 10, Agrawal and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal teaches:
--the computing device is coupled to the database to obtain the measurement values from the database and identify the plurality of event patterns based on the obtained measurement values; (see: computing device 100 from FIG. 1 where it is connected to a database layer that stores the measurement values obtained from devices 12. Also see: paragraphs [0083] and [0183] where computing device 100 may perform various, described decision support features) and
--a different subset of the measurement values corresponds to each monitoring period of the plurality of monitoring periods (see: paragraph [0103] where because many people have regular schedules where event occurrences such as breakfast, lunch, dinner, afternoon naps, tea times, coffee breaks, watching the morning or evening TV news, going to bed for the night (bedtime), etc., occur each day and generally occur around the same time of day, patterns may develop based on this regular schedule).
Mayou et al. further teaches:
--a database to store the measurement values, the one or more prioritization criteria, and the one or more filtering criteria (see: paragraph [0254] where sensor data may be stored in memory. Also see: paragraphs [0255] and [0214] where filters are applied, thus these filters must be stored in memory and then accessed in order to be applied).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Agrawal and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal further teaches wherein the computing device provides the snapshot graphical user interface display to a client computing device communicatively coupled to the computing device, (see: paragraph [0184] where the electronic report snapshot may be transmitted to a destination device for presentation. The destination device is the client computing device) the client computing device displaying the snapshot graphical user interface display on a display device associated therewith (see: paragraph [0184] where the destination device (client) presents the electronic report snapshot).

As per claim 12, Agrawal and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal further teaches wherein the medical device comprises a continuous glucose monitoring (CGM) device (see: paragraph [0013] where there are blood glucose readings from a continuous glucose monitor sensor).

As per claim 13, Agrawal teaches a method of presenting information pertaining to operation of an infusion device to deliver insulin to a body of a patient, the method comprising:
--obtaining, by a computing device, historical glucose measurement data for the patient from a database; (see: paragraph [0151] where if a database of “Bolus Type = Effect” information is available, some predictions may be made such that when a person encounters a particular event or pattern, based on the database information and recognizing the event or pattern occurring, a particular bolus type that can mitigate the undesired event or pattern may be recommended based on past data from the user or a plurality of users. Also see: paragraph [0154] where the infusion pump, controller/programmer, or any other suitable device may be configured such that when it recognizes a glucose level pattern occurring that has historically lead to a user over-delivering insulin, the infusion pump may warn the user in advance of this triggering event to not over-deliver a bolus. Past data is stored on a database and is being obtained by the controller/infusion pump (computing device) so that a particular bolus type can be recommended)
--identifying, by the computing device based on the historical glucose measurement data, a plurality of event patterns within respective ones of a plurality of monitoring periods, (see: paragraph [0234] where task 1210 may leverage empirical data, the results of clinical studies, and/or historical data to discover certain detectable patterns, trends, or characteristic of the SG data.  Also see: paragraph [0230] where FIG. 17 is a flow chart that illustrates an embodiment of a bolus calculator settings management process 1200, which may be performed by a computing device that executes the decision support software. A plurality of event patterns (detectable patterns) are being identified within respective ones of a plurality of monitoring periods by a computing device and historical glucose measurement data (task 1210 uses historical data)) wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data; (see: paragraph [0103] where because many people have regular schedules where event occurrences such as breakfast, lunch, dinner, afternoon naps, tea times, coffee breaks, watching the morning or evening TV news, going to bed for the night (bedtime), etc., occur each day and generally occur around the same time of day, patterns may develop based on this regular schedule)
--an event type associated with respective event patterns of the plurality of event patterns; (see: FIG. 32 where there are event types (such as hypoglycemia and hyperglycemia events shown in 1508) associated with each respective event pattern of the plurality of event patterns)
--the respective monitoring period associated with respective event patterns of the plurality of event patterns; (see: FIG. 32 where there are various monitoring periods (such as the breakfast, lunch, and dinner monitoring period shown in 1502) associated with each respective event pattern of the plurality of event patterns)
--filtering, by the computing device, the list based on one or more filtering criteria, resulting in a filtered list of event patterns; (see: paragraph [0119] where patterns may be in themselves further sorted and filtered by the types of readings forming the pattern. The remaining event patterns (the patterns) form a list after the event patterns are sorted through and filtered) and
--generating, by the computing device, a snapshot graphical user interface display (see: paragraph [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A graphical user interface (output on a display) is being generated here) comprising:
--an event detection region below the graph overlay region, wherein:
--the event detection region comprises a respective pattern guidance display for each respective event pattern of the filtered list, resulting in a plurality of pattern guidance displays; (see: paragraphs [0171] and [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A display is being generated which comprises a respective pattern guidance display (recommendations) for each respective event pattern of the filtered list (the detected event occurrences). The graphical representation of the recommended therapeutic modification is the output of the recommendation. Also see: paragraph [0216] where the modal day can be divided into eight intervals of three hours each. Each interval is assigned a weight or score. Based on the assigned weight or score, the candidate sets may be prioritized by the weight or score of the events in the pattern, sum as sum, an average, a median or the like of the weights or scores in a candidate set. The highest priority set in then selected, and the events included in the selected set are deleted from the remaining sets. Thus, the highest priority event pattern is being retained within each respective monitoring period) and
--the respective pattern guidance displays of the plurality of pattern guidance displays are ordered in accordance with the filtered list (see: paragraphs [0171] and [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A display is being generated which comprises a respective pattern guidance display (recommendations) for each respective event pattern of the filtered list (the detected event occurrences). The graphical representation of the recommended therapeutic modification is the output of the recommendation. Also see: paragraph [0216] where the modal day can be divided into eight intervals of three hours each. Each interval is assigned a weight or score. Based on the assigned weight or score, the candidate sets may be prioritized by the weight or score of the events in the pattern, sum as sum, an average, a median or the like of the weights or scores in a candidate set. The highest priority set in then selected, and the events included in the selected set are deleted from the remaining sets. Thus, the highest priority event pattern is being retained within each respective monitoring period).
Agrawal may not further, specifically teach:
1) --prioritizing, by the computing device, the plurality of event patterns based on one or more of an event type and the respective monitoring period, resulting in a prioritized list of event patterns;
2) --prioritized list as a list; and
3) --a graph overlay region comprising a graphical representation of the historical glucose measurement data with respect to a time of day.

Mayou et al. teaches:
1) --prioritizing, by the computing device, the plurality of event patterns based on one or more of an event type and the respective monitoring period, resulting in a prioritized list of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events)
2) --prioritized list as a list; (see: paragraphs [0213] – [0217] where the number of event patterns are may be filtered down for selecting the final patterns via various types of prioritization schemes. The remaining event patterns form a list of prioritized event patterns) and
3) --a graph overlay region comprising a graphical representation of the historical glucose measurement data with respect to a time of day (see: paragraphs [0214] and [0216] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 2. Prioritized by time of day: using the filter, a certain priority can be assigned to the candidate sets based on the time of day. The plurality of event patterns are being prioritized based on their respective monitoring period (time of day) resulting in a prioritized list of event patterns (the remaining event patterns form this list)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) prioritize, by the computing device, the plurality of event patterns based on one or more of an event type and the respective monitoring period, resulting in a prioritized list of event patterns, use a 2) prioritized list as a list, and use 3) a graph overlay region comprising a graphical representation of the historical glucose (see: paragraph [0007] of Mayou et al.).

As per claim 14, Agrawal and Mayou et al. in combination teach the method of claim 13, see discussion of claim 13. Mayou et al. further teaches wherein prioritizing the plurality of event patterns comprises prioritizing the plurality of event patterns primarily based on the respective event type associated with each respective event pattern of the plurality of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization is being performed by a computing device based on the event type (type of event))
--wherein prioritizing the plurality of event patterns comprises prioritizing the plurality of event patterns secondarily based on the respective monitoring period associated with each respective event pattern of the plurality of event patterns(see: paragraphs [0214] and [0216] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 2. Prioritized by time of day: using the filter, a certain priority can be assigned to the candidate sets based on the time of day. The plurality of event patterns are being prioritized based on their respective monitoring period (time of day) resulting in a prioritized list of event patterns (the remaining event patterns form this list)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

As per claim 18, Agrawal and Mayou et al. in combination teach the method of claim 13, see discussion of claim 13. Agrawal further teaches:
--obtaining, by a server, glucose measurement values from a sensing arrangement via the infusion device over a network; (see: paragraph [0077] where device communication layer 24 is responsible for interfacing with at least one, and, in further embodiments, to a plurality of different types of subject  support devices 12, such as, for example, blood glucose meters, glucose sensors/monitors, or an infusion pump. Supports device 12 is an infusion pump (infusion device) operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient for a sensing arrangement, the fluid influencing the physiological condition) and
--storing, by the server, the glucose measurement values as the historical glucose measurement data in the database, (see: paragraphs [0200], [0234], and [0249] where there is historical data is being leveraged to discover certain detectable patterns. Being levered indicates that it is being accessed from where it is stored. Also see: paragraphs [0080] and [0081] where the data is stored) wherein:
--identifying the plurality of event patterns comprises obtaining the historical glucose measurement data from the database; (see: paragraphs [0200], [0234], and [0249] where there is historical data that is being leveraged to discover certain detectable patterns. Thus this historical data must be obtained from where it is stored (the database) in order to be leveraged) and
--providing the respective pattern guidance display comprises the server providing the respective pattern guidance display on a display device of a client device over the network (see: paragraph [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. Also see: paragraph [0075] where the computing device 100 may also be a server located on the Internet that is accessible via a browser installed on a laptop computer, desktop computer, a network computer, or a PDA. The computing device 100 may also be a server located in a doctor’s office that is accessible via a browser installed on a portable computing device, e.g., laptop, PDA network computer, portable phone, which has wireless capabilities and can communicate via one of the wireless communication protocols such as Bluetooth and IEEE 802.11 protocols. Thus, providing the respective pattern guidance display (recommendation) comprises a server providing the respective pattern guidance display (recommendation) on the display device of a client (laptop computer, desktop computer, a network computer, or a PDA) over a network (the Internet)).

As per claim 19, Agrawal and Mayou et al. in combination teach the method of claim 13, see discussion of claim 13. Agrawal further teaches a computer-readable medium having computer-executable instructions stored thereon that, when executed by a processing system of the computing device, cause the processing system to perform the method of claim 13 (see: paragraph [0014] where there is computer-readable medium that can be used).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. as applied to claim 1, further in view of U.S. 2014/0046940 to Thompson et al.
As per claim 3, Agrawal and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the respective pattern guidance display for each respective event pattern of the filtered prioritized list is expandable or collapsible.

Thompson et al. teaches:
--wherein the respective pattern guidance display for each respective event pattern of the filtered prioritized list is expandable or collapsible (see: paragraph [0053] and FIG. 5 where screen 542 of 1-3 expands into 551 of 1-4 via selection of 550 of 1-3.The events here are expandable and collapsible. The filtered prioritized list was taught in the claim 1 rejection).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the respective pattern guidance display for each respective event pattern of the filtered prioritized list is expandable or collapsible as taught by Thompson et al. for the respective pattern guidance display as disclosed by Agrawal and Mayou et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Agrawal and Mayou et al. already teach a respective pattern guidance display substituting that display with a display that is both expandable and collapsible would only be a superficial change and thusly would not change the underlying functionality of the combination of Agrawal and Mayou et al. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 7, Agrawal and Mayou et al. in combination teach the system of claim 4, see discussion of claim 4. The combination may not further, specifically teach wherein the therapy analysis region is hidden in response to expansion of the respective pattern guidance display for another event pattern of the filtered prioritized list.

Thompson et al. teaches:
(see: paragraph [0053] and FIG. 5 where screen 542 of 1-3 expands into 551 of 1-4 via selection of 550 of 1-3.The events here are expandable and collapsible and cover the regions of other events when expanded. The filtered prioritized list was taught in the claim 1 rejection).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the therapy analysis region is hidden in response to expansion of the respective pattern guidance display for another event pattern of the filtered prioritized list as taught by Thompson et al. for the respective pattern guidance display as disclosed by Agrawal and Mayou et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Agrawal and Mayou et al. already teach a respective pattern guidance display substituting that display with a display that is both expandable and collapsible would only be a superficial change and thusly would not change the underlying functionality of the combination of Agrawal and Mayou et al. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. as applied to claim 1, further in view of U.S. 2014/0046940 to Thompson et al.
As per claim 5, Agrawal and Mayou et al. in combination teach the system of claim 4, see discussion of claim 4. The combination may not further, specifically teach wherein:
--the therapy analysis region comprises a table including a plurality of columns; and
--each column of the plurality of columns corresponds to a respective recommended therapeutic remedial action of the one or more recommended therapeutic remedial actions.

Yamada teaches wherein:
--the therapy analysis region comprises a table including a plurality of columns; (see: FIG. 4 where there are different medicaments for a case. The therapy analysis region here (the entire table) includes a plurality of columns) and
--each column of the plurality of columns corresponds to a respective recommended therapeutic remedial action of the one or more recommended therapeutic remedial actions (see: FIG. 4 and paragraph [0063] where there are different columns and two columns correspond to the plurality of remedial actions (medicaments 1 and 2)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the therapy analysis region comprises a table including a plurality of columns and have each column of the plurality of columns corresponds to a respective recommended therapeutic remedial action of the one or more recommended therapeutic remedial actions as taught by Yamada for 

As per claim 6, Agrawal, Mayou et al., and Yamada in combination teach the system of claim 5, see discussion of claim 5. Agrawal further teaches a database to store therapeutic modification logic rules associated with the highest priority event pattern, wherein the computing device is coupled to the database to obtain the therapeutic modification logic rules from the database, (see: 28 of FIG. 1 and paragraph [0080] where the database layer 28 may include a centralized database repository that is responsible for warehousing and archiving stored data in an organized format for later access, and retrieval. Also see: paragraph [0099] where the treatment recommendations are stored and accessed by the system 16. A database here is storing therapeutic modification logic rules. Additionally, the computing device (computing device 100 from FIG. 1) is coupled to the database. Also see: paragraph [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. Also see: paragraph [0091] where treatment may be developed or modified. The computing device here can identify the course of treatment recommendation (recommended therapeutic modification) that is output based on the detected event occurrence information and corrective measures that are needed to be taken (modification logic) to modify the treatment) identify a current therapy for the patient, and identify the one or more recommended therapeutic remedial actions based at least in part on the therapeutic modification logic rules and the current therapy (see: 28 and 100 of FIG. 1 and paragraphs [0080], [0091], [0099], and [0262]. The computing device here identifies a current therapy because it can identify a treatment that can be modified. Thus, it can identify a current treatment needing to be modified and modify it based on its own modification rules (logic)).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. as applied to claim 1, further in view of U.S. Patent No. 9,192,536 to Mackin et al.
As per claim 8, Agrawal and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Mayou et al. teaches filtered prioritized list as a list (see: paragraphs [0213] – [0217] where the number of event patterns are may be filtered down for selecting the final patterns via various types of prioritization schemes. The remaining event patterns form a list of prioritized event patterns).

The combination may not further, specifically teach wherein the graph overlay region includes a respective marker associated with each respective event pattern of the list, wherein each respective marker encompasses a period of time corresponding to the respective event pattern associated therewith.

Mackin et al. teaches:
--wherein the graph overlay region includes a respective marker associated with each respective event pattern of the list, (see: FIG. 2 and column 3, lines 34-40 where there are markers in a graphical overlay region associated with each medical event) wherein each respective marker encompasses a period of time corresponding to the respective event pattern associated therewith (see: FIG. 2 and column 3, lines 34-40 where there are indications of each respective event and each indication encompasses a period of time).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the graph overlay region includes a respective marker associated with each respective event pattern of the list, wherein each respective marker encompasses a period of time corresponding to the respective event pattern associated therewith as taught by Mackin et al. for the graphical overlay region and event patterns as disclosed by Agrawal and Mayou et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the 

As per claim 9, Agrawal, Mayou et al., and Mackin et al. in combination teach the system of claim 8, see discussion of claim 8. Mackin et al. further teaches wherein the respective pattern guidance display for each respective event pattern includes a respective header region that is color-coordinated with the respective marker associated with the respective event pattern (see FIG. 2 and column 3, lines 34-40 where the touch pads and the events on the graph may be colored the same to indicate the event time).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. further in view of U.S. 2016/0098539 to Zamanakos et al.
As per claim 15, Agrawal and Mayou et al. in combination teach the method of claim 13, see discussion of claim 13. The combination may not further specifically teach dynamically adjusting an amount of information presented within a display in response to selection of a header region of the first pattern guidance display,

--a display as first pattern guidance display of the plurality of pattern guidance displays.

Zamanakos et al. teaches:
	--a display as a first pattern guidance display of the plurality of pattern guidance displays (see: FIG. 35 where there is a first pattern guidance display of a plurality of displays).
One of ordinary skill at the time of the invention was filed would have found it obvious to have a display as a first pattern guidance display of the plurality of pattern guidance displays as taught by Zamanakos et al. in the method as taught by Agrawal and Mayou et al. in combination with the motivation(s) of providing medical information in a convenient way (see: paragraph [0009] of Zamanakos et al.).

Zamanakos et al. further teaches:
--dynamically adjusting an amount of information presented within a display in response to selection of a header region of the first pattern guidance display (see: FIGS. 18 and 19 where there is a dynamically adjustable drop-down ui widget that can be used to display information presented. This functionality is merely a way to display information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute dynamically adjusting an amount of information presented within a display in response to selection of a header 

As per claim 16, Agrawal, Mayou et al., and Zamanakos et al. in combination teach the method of claim 15, see discussion of claim 15. Agrawal et al. further teaches wherein the window includes at least one of a pattern analysis region identifying one or more potential causes of the respective event pattern associated with the first pattern guidance display and a therapy analysis region identifying one or more recommended therapeutic remedial actions pertaining to the respective event pattern associated with the first pattern guidance display (see: “Observations” 1148 of FIG. 16B where the observations window is being considered as the pattern guidance display and that the top region is a pattern analysis region while the bottom region is a therapy analysis region. Also see: paragraph [0268] where the observations window highlights important issues. Thus, information for the highest priority event is being shown. What is being displayed is being considered to be a window).
Zamanakos et al. further teaches wherein dynamically adjusting the amount of information comprises expanding the first pattern guidance display to include a window associated with the first pattern guidance display below the header region (see: FIGS. 18 and 19 where there is a dynamic adjustment of information below the header region once the header is selected).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5, and incorporated herein.

As per claim 17, Agrawal, Mayou et al., and Zamanakos et al. in combination teach the method of claim 15, see discussion of claim 15. Zamanakos et al. further teaches wherein dynamically adjusting the amount of information comprises collapsing a window associated with the first pattern guidance display below the header region (see: FIGS. 18 and 19 where there is a dynamically adjusted window below the header).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5, and incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. 2013/0035575 to Mayou et al. further in view of U.S. 2013/0338630 to Agrawal.
As per claim 20, Zamanakos et al. teaches a system comprising a display device having rendered thereon a snapshot graphical user interface display comprising a graph overlay region and an event pattern detection region below the graph overlay region, (see: FIG. 35 where there is a screenshot display of a graph overlay region and an event detection region above the graph region. 582 (event detection region) being above 584 (graph overlay region) does not change the functionality of the invention) wherein:
--the graph overlay region comprises a graphical representation of historical measurement data for a physiological condition of a patient with respect to a time of day; (see: FIG. 35 where the graph overlay (584) that comprises historical info of a patient with respect to time)
--the event pattern detection region comprises a plurality of pattern guidance displays corresponding to a plurality of event patterns detected within a time period corresponding to the snapshot graphical user interface display based on the historical measurement data; (see: FIG. 35 where the event detection (582) comprises a plurality of pattern guidance displays (1-5). The displays correspond to the time periods in the snapshot and is based on historical data)
--the pattern guidance displays are ordered according to the respective priorities of the respective event patterns associated therewith (see: paragraph [0020] where fields are prioritized and displayed based on priority).
Agrawal may not further, specifically teach:
1) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns;
2) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns; and
3) --a highest priority pattern guidance display of the plurality of pattern guidance displays includes a pattern analysis region identifying one or more potential causes of a highest priority event pattern associated with the highest priority pattern guidance display displayed above a therapy analysis region identifying one or more recommended therapeutic remedial actions pertaining to the highest priority event pattern.

Mayou et al. teaches:
1) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization is being performed by a computing device based on the event type (type of event))
2) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns (see: paragraphs [0214] and [0216] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 2. Prioritized by time of day: using the filter, a certain priority can be assigned to the candidate sets based on the time of day. The plurality of event patterns are being prioritized based on their respective monitoring period (time of day) resulting in a prioritized list of event patterns (the remaining event patterns form this list)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns and have 2) the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns as taught by Mayou et al. in the system as taught by Zamanakos et al. with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

Agrawal et al. teaches:
3) --a highest priority pattern guidance display of the plurality of pattern guidance displays includes a pattern analysis region identifying one or more potential causes of a highest priority event pattern associated with the highest priority pattern guidance display displayed above a therapy analysis region identifying one or more recommended therapeutic remedial actions pertaining to the highest priority event pattern (see: “Observations” 1148 of FIG. 16B where the observations window is being considered as the pattern guidance display and that the top region is a pattern analysis region while the bottom region is a therapy analysis region. Also see: paragraph [0268] where the observations window highlights important issues. Thus, information for the highest priority event is being shown).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein 3) a highest priority pattern guidance display of the plurality of pattern guidance displays includes a pattern analysis region identifying one or more potential causes of a highest priority event pattern associated with the highest priority pattern guidance display displayed above a therapy analysis region identifying one or more recommended therapeutic remedial actions pertaining to the highest priority event pattern as taught by Agrawal in the system as taught by Zamanakos et al. and Mayou et al. in combination with the motivation(s) of assisting in the management of diabetes therapy by uncovering important patient behaviors that might be associated with glycemic excursions (see: paragraphs [0002] and [0172] of Agrawal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626     

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626